EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows: 

CLAIM 1, LINE 19:  after “identify” deleted “the”;
LINE 21: after “detect” changed “the” to --a--;
LINE 23: changed “a remaining” to --the remaining--;
CLAIM 8, LINES 8 and 12: deleted “the stroke of”.

3.	The above changes to claim 1 correct antecedence issues.  The changes to claim 8 reflect similar changes made by the amendment filed 6/13/22 which only addressed the first occurrence at each line but not the second.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to incorporate the limitations of dependent claim 2 which was indicated as allowable over the prior art.  In particular, the incorporation of the additional modules comprising the charging management system including a charging management module configured to perform charging self-checking and charging security monitoring.  Claims 3-9 incorporate the limitations of amended claim 1 and are allowable for at least the same reasons.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents provide general background information on the state of the art of charging electric vehicles, including autonomous electric vehicles.
● KR2012109023A- parking fee and electrical charging fee of vehicle can be collected automatically; non-contact type charging portion equipped with primary coil, is installed in the main portion, so that the charging of electric vehicle can be performed easily.
● Loewel et al. (Identification and positioning system for inductive charging systems)- wireless system for electric vehicles to realize the controlling and management for inductive charging.
● Smiai et al. (Information and communication technology research opportunities in dynamic charging for electric vehicle)- discusses routing, booking of the charging lane, billing, vehicle identification, guidance to charging lane and assistance while charging.
● Timpner et al. (A Back-end System for an Autonomous Parking and Charging System for Electric Vehicles)- discusses a central server back-end that handles the assignment of free parking spots to autonomous electric vehicles and implements scheduling concepts for a coordinated charging strategy.
● Vaidya et al. (Wireless Charging System for Connected and Autonomous Electric Vehicles)- discusses wireless EV charging management system that provides effective communication between the vehicle (autonomous) and wireless charger (Fig. 4).
● Vishnu et al. (Smart Parking and Charging Management of Electric Vehicles in Public Parking Space)- discusses smart charging and parking system for EVs by implementing a communication network for EV, Electric Vehicle Supply equipment (EV-SE), charging infrastructure and on-board ECU for battery management (charging, discharging and state of charge estimation) and vehicle to infrastructure (V2I) communication and infrastructure modules like V2I communication based entry management, navigation management to allotted parking slot, and a centralized server for monitoring, analytics and control.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661